Citation Nr: 0921351	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  07-11 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for fatigue, to include 
as due to undiagnosed illness.  

2.  Entitlement to service connection for vertigo, to include 
as due to undiagnosed illness.  

3.  Entitlement to service connection for a bilateral 
foot/ankle condition, to include as due to undiagnosed 
illness.    

4.  Entitlement to service connection for a bilateral 
hand/wrist/forearm condition, to include as due to 
undiagnosed illness.  

5.  Entitlement to service connection for seborrheic 
dermatitis.  

6.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease (DJD) cervical spine, C4-5, C5-6.  

7.  Entitlement to a rating in excess of 10 percent for 
allergic rhinitis with headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to February 
1987, May 1989 to September 1990, December 1990 to April 
1991, and July 1994 to July 1997, including service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  The Veteran had additional service in the U.S. Army 
Reserve.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2005 rating decision in which the RO in St. 
Petersburg, Florida, inter alia, denied the Veteran's claims 
for service connection for fatigue, vertigo, a right 
foot/ankle condition, a left foot/ankle condition, a right 
hand/wrist/forearm condition, a left hand/wrist/forearm 
condition, and seborrheic dermatitis.  The RO also granted an 
increased rating of 20 percent for DJD, cervical spine, C4-5, 
C5-6, and granted an increased rating of 10 percent for 
allergic rhinitis with headaches.  In January 2006, the 
Veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in February 2007, and the Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in April 2007.

During the pendency of the appeal, the Veteran's claims file 
was transferred to the jurisdiction of the Nashville, 
Tennessee RO, which has certified this case for appellate 
review.  

In March 2009, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  The record was left 
open for 60 days to allow the Veteran to submit additional 
evidence in support of his claims.  The Veteran submitted 
records of private treatment in April 2009.  This evidence 
was accompanied by a waiver of review by the RO.  The Board 
accepts this evidence for inclusion in the record.  See 
38 C.F.R. § 20.1304 (2008).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further 
action on the claims on appeal, is warranted. 

As indicated above, the Veteran had four periods of active 
duty, with additional service in the U.S. Army Reserve.  
While numerous service treatment records have been associated 
with the claims file, no records from the Veteran's first 
period of active duty, from March 1983 to February 1987, have 
been associated with the claims file.  

In obtaining records in the custody of a Federal department 
or agency, VA will make as many requests as are necessary to 
obtain relevant records, and VA will end its efforts to 
obtain such records only if it concludes that the records 
sought do not exist, or that further efforts to obtain those 
records would be futile.  38 C.F.R. § 3.159(c)(2) (2008).  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
the custodian does not have them.  Id.  

If VA is unable to obtain the records, the veteran should be 
notified that VA is unable to obtain the records.  This 
notice must identify the records that VA was unable to 
obtain, the efforts that VA made in attempting to obtain the 
records, and any further action VA would take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(2) (West 2002).  

The service treatment records from the Veteran's first period 
of active duty are potentially pertinent to the claims on 
appeal.  In this regard, the Veteran reported in his June 
2004 claim for service connection that he twisted his ankle 
during physical training in 1985 or 1986, which was casted 
two days later.  Moreover, he reported in his claim that he 
had a skin condition diagnosed as atopic or sebhorrheic 
dermatitis per a skin biopsy, and this condition started in 
1986 while in service.  

Hence, the RO should attempt to obtain all outstanding 
service treatment records from the Veteran's first period of 
active duty, from March 1983 to February 1987.  The RO is 
reminded that, in requesting records from Federal facilities, 
efforts to assist should continue until either the records 
are obtained, or sufficient evidence indicating that the 
records sought do not exist, or that further efforts to 
obtain those records would be futile, is received.  See 38 
C.F.R. § 3.159(c)(2) (2008).  If no records are available, 
that fact should be documented, in writing, in the record, 
and the Veteran should be provided notice of that fact.

With respect to the Persian Gulf War aspect of this appeal, 
the Board notes that service connection may be established 
for a Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from undiagnosed illness that 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent or more not later than December 31, 
2011, and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 
§ 3.317(a)(1) (2008).  There is no requirement that there be 
competent evidence of a nexus between the claimed illness and 
service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  
Further, lay persons are competent to report objective signs 
of illness.  Id.  

Pursuant to 38 U.S.C.A. § 5103A(d) (West 2002), VA will 
provide a medical examination or obtain a medical opinion if 
the record, including lay or medical evidence, contains 
competent evidence of a disability that may be associated 
with an event, injury, or disease that occurred in service, 
but the record does not contain sufficient medical evidence 
to decide the claim.  See also 38 C.F.R. § 3.159(c)(4) 
(2008).

Regarding the claim for service connection for fatigue, 
service treatment records reflect complaints of fatigue in 
August 1989.  The impression was probably right lower lobe 
pneumonia.  The Veteran again complained of fatigue in 
December 1996, when he was going through a divorce.  The 
pertinent assessment was adjustment disorder with depressed 
mood.  He again reported fatigue on VA examination in April 
1997, prior to separation from service.  The diagnosis was 
fatigue secondary to depression and allergic rhinitis.  Post-
service records of VA treatment reveal ongoing complaints of 
fatigue.  The impression following VA treatment in May 2004 
was chronic fatigue syndrome.  During treatment in October 
2006, the physician noted that sleep apnea could be 
contributing to the Veteran's sleepiness.  The Veteran 
underwent VA examination in regard to his claimed fatigue in 
February 2007; however, the examiner noted that the claims 
file was not available for review.  The Veteran complained of 
fatigue; however, the examiner did not render a diagnosis in 
regard to fatigue.  Rather, the pertinent diagnosis was 
fibromyalgia, by history only.  An April 2009 record of 
private treatment includes an impression of chronic fatigue.  
During the March 2009 hearing, the Veteran indicated that he 
had experienced fatigue since the Persian Gulf War.  

In light of the foregoing, the Board finds that a VA 
examination is warranted so that an objective medical 
professional can review the claims file and clarify whether 
the symptoms of fatigue can be attributed to a known 
diagnosis, or whether these symptoms are due to an 
undiagnosed illness.  38 U.S.C.A. § 5103A; see Roberts v. 
Derwinski, 2 Vet. App. 387 (1992) (holding that the veteran 
is entitled to a thorough examination which takes into 
account all relevant background information, including prior 
medical evidence).  

Regarding the claim for service connection for vertigo, 
service treatment records reflect complaints of 
lightheadedness in April 1995.  The assessment was viral 
syndrome.  Post-service records of VA treatment reflect 
complaints regarding and an assessment of vertigo in August 
1999.  During treatment in October 2005, he complained of 
dizzy spells every other month.  An April 2009 record of 
private treatment includes an impression of dizziness.  

The complaints regarding lightheadedness in service, together 
with the post-service assessment of vertigo and complaints of 
dizzy spells, suggest that the Veteran may have vertigo 
related to service. However, the record includes no actual 
medical opinion addressing the medical relationship, if any, 
between claimed vertigo and service.  Therefore, the Board 
finds that a VA examination to evaluate the Veteran's 
complaints of vertigo is also warranted.  38 U.S.C.A. 
§ 5103A.  

Regarding the claims for service connection for a bilateral 
foot/ankle and bilateral hand/wrist/forearm conditions, the 
Veteran asserted in his January 2006 NOD that these matters 
should be considered as musculoskeletal pain/sore joints due 
to undiagnosed illness.  The RO considered entitlement to 
service connection for these disabilities as due to 
undiagnosed illness in the February 2007 SOC.  Service 
treatment records reflect a finding of moderate asymptomatic 
pes planus on examination for enlistment in the U.S. Army 
Reserve in December 1988.  The Veteran presented with 
complaints of right mid-foot pain in April 1990.  The 
assessment was plantar fasciitis, right foot.  In April 1996, 
the Veteran presented with complaints of pain in the left 
hand, usually in the morning.  The assessment was a normal 
examination.  Post-service VA treatment records also reflect 
complaints of pain in the feet and hands.  The assessment 
following treatment in November 2002 was bilateral 
generalized foot pain, possibly secondary to a combination of 
plantar fascial pain/equinus; possible venous engorgement in 
area of tarsal tunnel region; referred pain from back.  A 
November 2003 EMG revealed a compression neuropathy of the 
ulnar nerve at the elbow, consistent with a moderate cubital 
tunnel syndrome on the right.  There was also evidence of a 
mild compression neuropathy of the right median nerve at the 
wrist, consistent with a mild carpal tunnel syndrome.  In 
July 2006, the Veteran complained of pain, weakness, 
tingling, and numbness in both feet since the Gulf War.  He 
also described pain in his hands, wrists, forearms, and 
ankles.  The physician noted that there was clinical evidence 
for a mild peripheral neuropathy, although an EMG of the 
lower extremities was normal.  

In light of the in-service complaints regarding the hands and 
feet, and current complaints regarding the hands and feet, 
the Board finds that a VA examination to evaluate these 
complaints is also warranted.  38 U.S.C.A. § 5103A.  

The Board also finds that VA examination is also warranted in 
regard to the claim for service connection for seborrheic 
dermatitis.  On VA examination in April 1997, prior to 
separation from service, the Veteran complained of a rash on 
his face and lower arms, which had been called psoriasis in 
the past.  He noted that sometimes the rash appeared on his 
scalp and caused increased dandruff.  He had no rash at the 
time of examination. In rendering his diagnoses, the examiner 
noted that psoriasis was not seen, but the Veteran's history 
suggested seborrheic dermatitis of the face and scalp.  

Post-service records of VA treatment reflect that, in 
September 1997, the Veteran presented with an erythematous 
lesion on the face consistent with seborrheic dermatitis.  In 
September 2000, the Veteran presented with complaints of a 
rash for over 10 years.  A December 2003 record of treatment 
indicates that a November 2000 biopsy of the right thigh 
revealed spongiotic dermatitis with follicular accentuation 
most consistent with either atopic or seborrheic dermatitis.  
During the March 2009 hearing, the Veteran testified that he 
was currently using creams for his dermatitis.  He added that 
he had the condition since the Gulf War.     

In light of the April 1997 finding that the Veteran's history 
suggested seborrheic dermatitis and the Veteran's testimony 
that he has had dermatitis since the Gulf War, the Board 
finds that a VA examination to evaluate the Veteran's claimed 
seborrheic dermatitis is also warranted.  38 U.S.C.A. 
§ 5103A.  

Regarding the claims for increased ratings, the Veteran last 
underwent VA examination to evaluate his DJD of the cervical 
spine and allergic rhinitis with headaches in February 2007.  
On examination of the cervical spine, flexion and extension 
were each 0 to 45 degrees, right and left lateral rotation 
were each 0 to 45 degrees, and bilateral rotation was 0 to 80 
degrees.  These findings represent normal cervical spine 
range of motion.  See 38 C.F.R. § 4.71a, Plate V.  During the 
March 2009 hearing, the Veteran testified that his range of 
motion of the neck had decreased.  The Veteran's testimony 
that his range of motion of the neck had decreased reflects a 
worsening of his service-connected DJD of the cervical spine 
since the February 2007 VA examination.  

Regarding allergic rhinitis with headaches, during the 
February 2007 VA examination, the Veteran denied interference 
with breathing through the nose or purulent discharge.  He 
denied allergy attacks and no other symptoms were noted.  The 
pertinent diagnosis was allergic rhinitis, no active disease.  
During the March 2009 hearing, the Veteran testified that he 
had attacks of rhinitis two or three times a week.  He added 
that he had headaches two or three times a week, and that he 
had to turn off all the lights and be in the dark because of 
headaches once every two weeks.  The Veteran's testimony also 
reflects a worsening of his service-connected allergic 
rhinitis with headaches since the February 2007 VA 
examination.  

Accordingly, to ensure that the record reflects the current 
severity of the Veteran's service-connected DJD of the 
cervical spine and allergic rhinitis with headaches, the 
Board finds that more contemporaneous examinations, 
responsive to the pertinent rating criteria, are needed to 
properly evaluate these disabilities.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) (VA has a duty to provide the 
veteran with a thorough and contemporaneous medical 
examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (an examination too remote for rating purposes cannot 
be considered contemporaneous).  

Accordingly, the RO should arrange for the Veteran to undergo 
VA examinations, by appropriate physicians, at a VA medical 
facility.  The Veteran is hereby advised that failure to 
report for any scheduled VA examination(s), without good 
cause, may result in denial of the claims for service 
connection, and shall result in denial of the claim(s) for 
increase.  See 38 C.F.R. § 3.655(b).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report to any 
scheduled examination(s), the RO must obtain and associate 
with the claims file any copy(ies) of notice(s) of the date 
and time of the examination(s) sent to the Veteran by the 
pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes treatment records from the Miami VA 
Medical Center (VAMC), dated from September 1997 to June 
2004; however, these records were submitted by the Veteran in 
regard to his claimed disabilities, and it is not clear that 
all of his medical records from this facility have been 
associated with the claims file.  Accordingly, on remand, the 
RO should attempt to obtain any outstanding treatment records 
from the Miami VAMC.  The claims file also includes records 
from the Nashville VAMC (to include the Knoxville Outpatient 
Clinic), dated from October 2005 to December 2006.  Although 
the Veteran testified in March 2009 that he had stopped 
receiving VA treatment 2 to 3 years earlier, as the claims 
are being remanded, the RO should also attempt to obtain any 
outstanding records from this facility.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain any 
outstanding pertinent treatment records from the Miami VAMC 
(dated from September 1997 to June 2004) and the Nashville 
VAMC, to include the Knoxville Outpatient Clinic (since 
December 2006), following the current procedures prescribed 
in 38 C.F.R. § 3.159 as regards requests for records from 
Federal facilities.  

In addition, the record reflects that the Veteran filed a 
claim for vocational rehabilitation in August 1997; however, 
no VA vocational rehabilitation folder has been forwarded to 
the Board.  On remand, the RO should associate with the 
claims file any vocational rehabilitation records or folder.  
The Board again emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn, 
11 Vet. App. at 466-67; Bell, 2 Vet. App. at 613.   

Further, to ensure that all due process requirements are met, 
and the record before the examiners is complete, the RO 
should also give the Veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.  The RO's notice letter to the Veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1. The RO should contact the National 
Personnel Records Center (NPRC) (and any 
other appropriate source) to request all 
outstanding service treatment records 
from the Veteran's first period of active 
duty.  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  

The RO is reminded that it should 
continue efforts to procure the Veteran's 
service records until either the records 
are received, or until it receives 
specific information that the records 
sought do not exist or that further 
efforts to obtain them would be futile.  
All records and/or responses received 
should be associated with the claims 
file.  

If any records sought are not obtained, 
the RO should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken

2.  The RO should associate with the 
claims file any existing vocational 
rehabilitation records or folder.  The 
RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  

3.  The RO should obtain any outstanding 
records of evaluation and/or treatment 
pertinent to the claims on appeal from 
the Miami VAMC (from September 1997 to 
June 2004) and the Nashville VAMC, to 
include the Knoxville Outpatient Clinic, 
(since December 2006).  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

4.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal, that is not currently 
of record.  

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).   

5.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

6.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA examinations, by appropriate 
physicians, at a VA medical facility.  
The claims folder should be made 
available to each examiner for review 
prior to the examination and the examiner 
is requested to acknowledge such review 
in the examination report or in an 
addendum.

Fatigue - The examiner should provide a 
diagnosis for any complaints of fatigue 
and provide an opinion as to whether it 
is at least as likely as not (a 50 
percent probability or more) that such 
disorder is etiologically related to 
service.  

If the complaints of fatigue cannot be 
attributed to any known clinical 
diagnosis, the examiner should indicate 
whether it represents an objective 
indication of chronic disability 
resulting from an undiagnosed illness 
related to the Veteran's Persian Gulf War 
service, or a medically unexplained 
chronic multisymptom illness, which is 
defined by a cluster of signs or 
symptoms.  The examiner should describe 
the severity of such symptomatology.  

Vertigo - The examiner should provide a 
diagnosis for any complaints of vertigo 
and provide an opinion as to whether it 
is at least as likely as not (a 50 
percent probability or more) that such 
disorder is etiologically related to 
service.  

If the complaints of vertigo cannot be 
attributed to any known clinical 
diagnosis, the examiner should indicate 
whether it represents an objective 
indication of chronic disability 
resulting from an undiagnosed illness 
related to the Veteran's Persian Gulf War 
service, or a medically unexplained 
chronic multisymptom illness, which is 
defined by a cluster of signs or 
symptoms.  The examiner should describe 
the severity of such symptomatology.  

Bilateral foot/ankle, hand/wrist/forearm 
conditions -  The examiner should provide 
a diagnosis for any complaints regarding 
the bilateral foot/ankle and bilateral 
hand/wrist/forearm conditions, and 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or more) that any such 
disorder is etiologically related to 
service.  

If the complaints regarding the bilateral 
foot/ankle and bilateral 
hand/wrist/forearm conditions cannot be 
attributed to any known clinical 
diagnosis, the examiner should indicate 
whether such complaints represent an 
objective indication of chronic 
disability resulting from an undiagnosed 
illness related to the Veteran's Persian 
Gulf War service, or a medically 
unexplained chronic multisymptom illness, 
which is defined by a cluster of signs or 
symptoms.  The examiner should describe 
the severity of such symptomatology. 

Seborrheic dermatitis - The examiner 
should provide a diagnosis for any 
complaints of a skin disease and provide 
an opinion as to whether it is at least 
as likely as not (a 50 percent 
probability or more) that such disorder 
is etiologically related to service.  

Cervical spine - the examiner should 
identify, and comment on the existence, 
frequency or extent of, as appropriate, 
all neurological symptoms associated with 
the Veteran's cervical spine disability. 
The examiner should describe the severity 
of any neurological symptoms, 
specifically, whether such symptoms are 
mild, moderate, moderately severe, or 
severe.

The examiner should conduct range of 
motion testing of the cervical spine 
(expressed in degrees, with standard 
ranges provided for comparison purposes). 
The physician should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination. If 
pain on motion is observed, the physician 
should indicate the point at which pain 
begins. In addition, the physician should 
indicate whether, and to what extent, the 
Veteran experiences likely functional 
loss of the cervical spine due to pain 
and/or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.

The examiner should also render findings 
particularly responsive to the criteria 
for rating intervertebral disc syndrome 
(IVDS)-specifically, comment as to the 
existence and frequency of any of the 
Veteran's incapacitating episodes (i.e., 
a period of acute signs and symptoms due 
to IVDS that requires bed rest prescribed 
by a physician and treatment by a 
physician). If the Veteran has 
incapacitating episodes associated with 
his cervical spine disability, the 
examiner should specify whether, over the 
past 12 months, such episodes have had a 
total duration of (a) at least one week 
but less than two weeks; (b) at least two 
weeks but less than 4 weeks; (c) at least 
4 weeks but less than 6 weeks; or (d) at 
least 6 weeks.

Allergic Rhinitis with Headaches - the 
examiner should describe the frequency 
and extent of the Veteran's allergic 
rhinitis with headaches. Specifically, 
whether the Veteran's disability (a) is 
manifested by characteristic prostrating 
attacks averaging 1 in 2 months over the 
last several months, (b) is manifested by 
characteristic prostrating attacks 
occurring on an average once a month over 
the last several months, or (c) consists 
of very frequent, completely prostrating 
and prolonged attacks productive of 
severe economic inadaptability.  The 
examiner should also indicate whether the 
Veteran has allergic rhinitis with or 
without polyps, and should describe the 
percentage of any obstruction of either 
nasal passage as a result of allergic 
rhinitis.  

Each examiner should set forth all 
examination findings, along with complete 
rationales for any conclusions reached, 
in a printed (typewritten) report.

7.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to 
the Veteran by the pertinent VA medical 
facility.

8.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on 
appeal.  If the Veteran fails, without 
good cause, to report to any scheduled 
examination(s), in regard to his claims 
for increased ratings, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate each claim in 
light of all pertinent evidence and legal 
authority.  

10.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




